NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 3, 2019 *
                                   Decided June 4, 2019

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 18-3520

CHLORIS C. HALL,                                 Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Northern District
                                                 of Illinois, Eastern Division.

      v.                                         No. 18 C 1349

AUTHOR SOLUTIONS, et al.,                        Ronald A. Guzmán,
    Defendants-Appellees.                        Judge.

                                        ORDER

       Chloris Hall believes that the television series Empire infringed on her copyrights
in her novel Girl You Ain’t Gonna Make It: So They Said, her audiobook I’m Breaking
Through, and her audiobook’s cover. She brought this copyright action against Author
Solutions LLC d/b/a AuthorHouse and Xlibris (the self-publishing services provider
that Hall used to publish her book) and Twentieth Century Fox Film Corporation (the
creator of Empire). See 17 U.S.C. §§ 501–13. The district court dismissed her complaint

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3520                                                                          Page 2

for failing to state a claim and entered final judgment against Hall on August 9, 2018.
Approximately two weeks later, Hall moved the court to reconsider its decision.
See FED. RS. CIV. P. 59(e), 60(b).

         The same day that she moved for reconsideration, Hall also moved for leave to
file an amended complaint, see FED. R. CIV. P. 15(a)(2), in which she would add various
state-law claims. The district court first denied Hall’s motion for reconsideration on
October 11. Then, on November 13, the court denied her motion to amend her
complaint, concluding that Hall’s claims against Twentieth Century Fox were futile and
that it lacked diversity jurisdiction over the state-law claims against Author Solutions.
The court patiently gave Hall another opportunity (her third) to replead and include
jurisdictional allegations. But on November 27, Hall instead asked the court again to
reconsider its earlier dismissal, and she also filed a notice of appeal.

        In an interim order, we ruled that this appeal is limited to review of the district
court’s order denying her request for leave to amend. As we explained in that order,
Hall filed the notice of appeal after the deadline for appealing from the underlying
dismissal of her complaint, and the district court did not extend the time limit. See FED.
RS. APP. P. 4(a), 26(b).

        Hall nevertheless devotes most of her appellate brief to arguing the merits her
complaint. True, the district court might have given Hall the usual opportunity to
amend her complaint before entering judgment against her. See Runnion ex rel. Runnion
v. Girl Scouts of Greater Chicago & Nw. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015). But the
limited scope of this appeal precludes us from reviewing anything other than the
district court’s denial of her request to amend, and we conclude that the court did not
abuse its discretion. “When there has been an entry of final judgment, a complaining
party may amend a complaint … only after that party has successfully altered or
amended the judgment … or the judgment has been vacated ….” Spiegel v. McClintic,
916 F.3d 611, 619 (7th Cir. 2019) (internal quotation and citation omitted); see also
Mohammadi v. Islamic Republic of Iran, 782 F.3d 9, 18 (D.C. Cir. 2015) (“Since the court
declined to set aside the judgment under Rule 59(e), it properly concluded that [the
plaintiff’s] motion to amend under Rule 15(a) was moot.”). Because the district court
entered final judgment and denied Hall’s motion to reconsider, it could not then allow
Hall to revive her suit with an amended complaint.

                                                                                AFFIRMED